                       UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA


 ANDREA CRAWFORD, Administratrix of
 the Estate of Monty Crawford,
       Plaintiff,
                                                      Civil Action No. 17-113
                v.
                                                      ORDER GRANTING JOINT MOTION
 CORIZON HEALTH, INC., et al.
                                                      FOR SUMMARY JUDGMENT
         Defendants.




                                        I.      INTRODUCTION

       This matter comes before the Court on the Joint Motion for Summary Judgment (“Joint

Motion”) filed by Defendant Corizon Health, Inc., and Plaintiff Andrea Crawford. The Joint

Motion seeks dismissal of the crossclaim against Corizon, asserted by Defendants Allegheny

County, Orlando Harper, and Monica Long (collectively, “County Defendants”). That crossclaim

seeks indemnity of the County Defendants by Corizon, pursuant to a provision in the Health

Services Agreement (“HSA”) between Allegheny County and Corizon. Having reviewed the

parties’ briefs and the exhibits attached thereto, the Court finds and rules as follows.

                                         II.     BACKGROUND

       Plaintiff Andrea Crawford filed this lawsuit as administratrix of the estate of her son,

Monty Crawford, who died of an alleged suicide while in custody at the Allegheny County jail.

Plaintiff claimed that her son’s death was a result of Defendants’ failure to provide adequate

medical care. Pursuant to court-ordered mediation, Plaintiff settled her claims against Corizon

and multiple individual Corizon defendants named in this case, leaving only her claim against

the County Defendants, and the County Defendants’ crossclaim for indemnity against Corizon.

                                                  1
       In her Amended Complaint, the Plaintiff alleged that the County and Defendants Harper

and Long—at all relevant times, respectively, the warden and deputy warden at the Allegheny

County Jail—“maintained a custom and policy of not providing required medications to inmates

and delegated functions relating to medical care to the Corizon Defendants while knowing or

being recklessly indifferent to the fact that the Corizon Defendants were ignoring the serious

medical needs of inmates.” Am. Compl. ¶ 80. She alleged that the County Defendants “failed to

take or enact appropriate corrective measures to address those problems,” resulting in “a

shockingly high number of deaths,” including that of her son. Id. ¶¶ 81, 83. In Count I of the

Amended Complaint, Plaintiff asserted a claim against the County Defendants under 42 U.S.C. §

1983, for “Violation of Eighth Amendment Constitutional Rights And Deliberate Indifference to

Medical Needs.”

       In their Answer to the Amended Complaint, the County Defendants asserted a crossclaim

for indemnification against Corizon, premised on the “Hold Harmless” clause found in the HSA

executed by Corizon Health, Inc and Allegheny County. County Defs.’ Ans. to Am. Compl.,

Dkt. No. 79, ¶ 144. The relevant language in the HSA provides:

       Corizon shall indemnify and hold harmless the County and its agents, elected or
       appointed officials, servants, assigns and/or employees from any and all claims,
       actions, lawsuits, damages, judgments and/or liabilities of any kind whatsoever
       arising out of the operation and maintenance of the aforesaid program of health care
       services as provided under this Agreement by Corizon, its employees, agents and/or
       independent contractor; it being the express understanding of the Parties hereto that
       Corizon shall provide the actual health care services, and have complete
       responsibility for such health care services provided by its employees and/or agents
       and any lawsuit arising solely or partially out of such delivery of healthcare. . . .
       Corizon’s obligation to indemnify the County as set forth herein shall not apply to
       any claims, actions, lawsuits, damages, judgments and/or liabilities of any kind
       whatsoever to the extent that said claims, actions, lawsuits, damages, judgments
       and/or liabilities result from the negligent acts and/or omissions of the County
       and/or any of its agents, elected officials, servants, assigns and/or employees.




                                                2
¶10.2, Appendix to Joint Motion, Ex. 1. It is this crossclaim for indemnification that Corizon and

Plaintiff now jointly ask the Court to dismiss, asserting that their confidential settlement

agreement released any claims that could have formed the basis of an indemnity claim under the

HSA, and deliberately “carved out” Plaintiff’s claims based on the negligent acts and/or

omissions of the County Defendants, leaving only claims that would not be indemnified by the

HSA.

                                          III.    DISCUSSION

       A.      Summary Judgment Standard

       Summary judgment is proper “if the movant shows there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The moving party bears the initial burden of demonstrating the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[T]he substantive law will

identify which facts are material. Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine . . .

if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

In deciding a summary judgment motion, the court must view the evidence in the light most

favorable to the non-moving party and draw all justifiable inferences in its favor. Weldon v.

Kraft, Inc., 896 F.2d 793, 797 (3d Cir. 1990), citing Sorba v. Pennsylvania Drilling Co., 821

F.2d 200, 204 (3d Cir.1987), cert. denied, 484 U.S. 1019 (1988).




                                                  3
         B.       The Health Services Agreement Does Not Provide Indemnification for County

Defendants’ Negligence

         In their Joint Motion, Plaintiff and Corizon argue that the indemnity provision cited

above clearly excludes the negligent acts and/or omissions of Allegheny County, and “does not

extend to claims brought directly against the County.” Joint Motion at 5. Count I of the Amended

Complaint, they claim, constitutes a “separate and distinct” claim related to the County’s

management of the Allegheny County Jail, and is thus not covered by the indemnity provision. 1

         The County Defendants counter that the indemnification promised under the HSA was

plenary, emphasizing Corizon’s promise to provide indemnity for liability “of any kind

whatsoever arising out of the operation and maintenance of . . . the health care services as

provided under this Agreement,” including “lawsuits arising solely or partially out of such

delivery of healthcare.” HSA, ¶ 10.2. The County Defendants assert, quoting the indemnity

provision, that Corizon agreed that “it had complete responsibility for such healthcare services.”

Id. The County Defendants acknowledge that the indemnity provision excludes liability for the

County’s negligent acts and/or omissions, but claims that “this exclusion cannot be applicable to

medical care because [Corizon] is the sole provider of medical care.” Resp. to Joint Motion at

13.

         The County Defendants’ arguments are unavailing. Under Pennsylvania law, contracts

for indemnity are generally disfavored and narrowly construed, and indemnification for an

indemnitee’s own negligent acts in particular “is so hazardous, and the character of the




1
 The moving parties also argue that the individual County Defendants, Harper and Long, were not parties to the
HSA and are thus not entitled to contractual indemnity. In addition, they argue that indemnity should not be
available for violations of 42 U.S.C. §1983 or intentional torts, the basis for Plaintiff’s claims against the County
Defendants. Because the Court finds the indemnity provision does not provide indemnity for the County
Defendants’ negligence in any event, it need not address these arguments.

                                                           4
indemnity so unusual and extraordinary, . . . there can be no presumption that the indemnitor

intended to assume the responsibility [for the indemnitee's negligence] unless the contract puts it

beyond doubt by express stipulation. No inference from words of general import can establish

it.” Ratti v. Wheeling Pittsburgh Steel Corp., 758 A.2d 695, 703, citing Perry v. Payne, 66 A.

553, 557 (1907); see also Bernotas v. Super Fresh Food Markets, Inc., 863 A.2d 478, 484 (2004)

(referencing Pennsylvania courts’ “long standing policy underlying the rule narrowly construing

indemnification provisions”).

       Given Pennsylvania caselaw’s ardent disfavor of indemnification, particularly for

negligence, the Court finds that the indemnity clause in the HSA does not extend to the County

Defendants’ own negligent acts or omissions, regardless of whether those acts or omissions are

related to the provision of medical care. In this instance, the HSA not only lacks an “express

stipulation” that indemnity is intended to include the County Defendants’ own negligence, as

required by Pennsylvania law; it in fact expressly and broadly excludes it. See HSA ¶ 10.2

(“Corizon’s obligation to indemnify the County as set forth herein shall not apply to any claims,

actions, lawsuits, damages, judgments and/or liabilities of any kind whatsoever to the extent that

said claims, actions, lawsuits, damages, judgments and/or liabilities result from the negligent

acts and/or omissions of the County and/or any of its agents, elected officials, servants, assigns

and/or employees.”).

       The County Defendants’ position that the exclusion applies only to non-medical acts and

omissions, such as an injury caused by the negligent transport of an inmate, is untenable. It is

true that Corizon’s promise to indemnify the County Defendants from liabilities “arising out of

the operation and maintenance of the aforesaid program of health care services” is broadly

worded. It is, however, immediately qualified and limited by an equally broadly worded



                                                 5
exclusion of that indemnification, which states that “Corizon’s obligation to indemnify the

County as set forth herein shall not apply to any claims . . . of any kind whatsoever to the extent

that [they] result from the negligent acts and/or omissions of the County.” HSA ¶ 10.2 (emphasis

added). The two clauses—granting indemnification and limiting it—are not in conflict, as the

County Defendants claim. Rather, consistent with Pennsylvania law requiring a narrow reading

of indemnification clauses, the exclusion can most logically be read as carving out an exception

to the otherwise broad indemnification provided by the agreement. See Ruzzi v. Butler Petroleum

Co., 588 A.2d 1 (1991) (holding that even an indemnity agreement using “broad, all-inclusive

words” could not establish the parties’ intent to cover losses due to the indemnitee’s own

negligence; the parties must express this intent in “clear and unequivocal language” for the

agreement to be enforceable). This result accords with the public policy underlying Pennsylvania

caselaw. Were the Court to hold otherwise, if Plaintiff prevailed against the County Defendants

at trial, they would nevertheless be completely excused for their failure to properly carry out

their duty to ensure that Corizon deliver health services in a non-negligent manner to inmates for

whom they, the County Defendants, were responsible.

       It is clear from the Amended Complaint that Plaintiff is asserting claims directly against

the County Defendants for their independent acts and omissions, including the alleged failure to

ensure the delivery of medication to prisoners in their custody. See, e.g., Am. Compl. ¶ 74

(“Defendants Harper and Long were aware of seriously deficient medication delivery by the

Corizon Defendants to inmates at the jail.”); id. ¶ 76 (“Defendant Harper wrote an email stating

that ‘medication distribution’ was a serious problem. Yet he did nothing.”); id. ¶ 80 (“The

policymaking and policy enforcing agents of the Allegheny County Jail and Allegheny County,




                                                 6
including Defendant Harper and Defendant Long, maintained a custom and policy of not

providing required medications to inmates and delegated functions relating to medical care to the

Corizon Defendants while knowing or being recklessly indifferent to the fact that the Corizon

Defendants were ignoring the serious medical needs of inmates.”). Given Plaintiff’s claim, the

plain language of the exclusionary clause contained in the indemnity provision, and

Pennsylvania law disfavoring indemnity for negligence, the Court cannot read the HSA as

contracting away the County Defendants’ constitutional obligations.

       For these reasons, the Court also rejects the County Defendants’ argument that even if the

indemnity clause explicitly carves out indemnification for negligent acts and omissions, it does

not explicitly exclude claims based on acts and omissions committed knowingly or recklessly,

such as the claims the Plaintiff has asserted in this case. It defies both reason and law that the

exclusionary clause in the indemnity provision should exclude coverage for the indemnitee’s

negligence, but not for acts or omissions committed with an even greater degree of culpability.

See Ratti, 758 A.2d at 705 (“Since gross negligence is clearly more egregious than ordinary

negligence, the rule of strict construction is even more appropriate in the case of indemnity for

accidents caused by one’s gross negligence.”).

       For the foregoing reasons, the Joint Motion is granted and the County Defendants’

crossclaim against Corizon is dismissed.

       Dated this 15th day of July, 2019.




                                                       A
                                                       Barbara Jacobs Rothstein
                                                       U.S. District Court Judge




                                                  7
